[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
Motions to modify custody and support of the parties' minor children Karl and Fritz.
The defendant's Motion to Modify is granted retroactively to CT Page 5261-KK its date of filing, November 16, 1995. The defendant's Motion to Modify is granted with joint custody to the parties; primary residence of Fritz is with the defendant and Karl's primary residence with the plaintiff.
There is no support owing due to the split custody arrangement for the period from November 16, 1995 through August 1, 1997 (the date Fritz turns 18). Defendant will resume support payments to the plaintiff of $75 a week on August 1, 1997; if Karl is still primarily residing with plaintiff.
State Exhibit #1 reflects an arrearage from defendant to plaintiff as of July 12, 1994 in the amount of $15,175. The retroactive, to date of motion, modification reduces that amount by $5,100 ($4,200 for 1996 and $900 for November 16, 1995 — December 31, 1995).
Fritz has lived with his father since July 3, 1994. The Court will credit the defendant with in kind support for the period from July 3, 1994 through November 16, 1995, in the amount of $10,075, which represents the balance of the arrearage claim.
This order does not retroactively modify the support orders, prior to the filing of the Motion to Modify. The ruling recognizes and credits the actual support contributions of the defendant.
Robert F. McWeeny, J.